Case 1:18-cv-08769-GBD Document 55

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

a ee xX
18 Civ. 8769 (GBD)
IN RE: CARMINE P. AMELIO : 18 Civ. 11420 (GBD)
19 Civ. 314 (GBD)
19 Civ. 5944 (GBD)
19 Civ. 7091 (GBD)
a | x

GEORGE B. DANIELS, United States District Judge:

Counsel for Trustee in the above-captioned pro se appeals requests a transfer of
20 Civ. 3080 (RA), a case currently before Judge Ronnie Abrams, to this Court as related. In
their request, counsel notes that all of the cases involve the same parties and arise out of the same
Chapter 7 bankruptcy proceeding.

This Court, however, has already adjudicated and closed each of the above-captioned

cases. This Court therefore declines to accept this new bankruptcy appeal as related.

Dated: October 6, 2020
New York, New York

SO ORDERED.

G pane. B Donde

GH B. DANIELS
ited States District Judge

 

 

 
